Citation Nr: 0425166	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  00-13 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial disability rating in 
excess of 60 percent for service-connected postoperative 
residuals of a laminectomy, diskectomy due to herniated 
nucleus pulposus of the lumbosacral spine, from December 25, 
1998, to September 22, 2002. 

2.  Entitlement to a higher initial disability rating in 
excess of 60 percent for service-connected postoperative 
residuals of a laminectomy, diskectomy due to herniated 
nucleus pulposus of the lumbosacral spine, from September 23, 
2002. 


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to December 
1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an July 1999 decision by the RO in Newark, New 
Jersey, which granted service connection for postoperative 
residuals of a laminectomy, diskectomy due to a herniated 
nucleus pulposus of the lumbosacral spine and assigned a 10 
percent rating, effective December 25, 1998.  A December 2003 
rating decision increased the veteran's disability rating to 
60 percent.  The 60 percent disability rating has remained in 
effect since the instant appeal.


FINDINGS OF FACT
 
1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  From December 25, 1998, to September 22, 2002, the 
veteran's low back disorder is manifested by pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and absent ankle jerk or other 
neurological findings.


CONCLUSION OF LAW

From December 25, 1998, to September 22, 2002, the criteria 
for an initial rating greater then 60 percent for service-
connected postoperative residuals of a laminectomy, 
diskectomy due to herniated nucleus pulposus of the 
lumbosacral spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5292, 5293 (2001 and 2002); 38 C.F.R. § 4.124(a), Diagnostic 
Codes 5243, 8520 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the case of Pelegrini v. Principi, 18 Vet.App. 112 (2004), 
referred to as Pelegrini II, the United States Court of 
Appeals for Veterans Claims (Court) essentially held that VA 
must provide notice "upon receipt" and "when" mandate that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a)/§ 3.159, because an initial AOJ adjudication 
had already occurred.  For the reasons enumerated below, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Any error in the sequence 
of events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In this case, the rating action dated in July 1999 was issued 
before the enactment of the VCAA.  The Board finds that the 
RO has satisfied the notification requirements of the VCAA in 
this case.  By virtue of the September 1999 Statement of the 
Case and December 2003 Supplemental Statement of the Case, 
and March 2004 correspondence from the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate her claim.  

In particular, the Board notes evidence development letter 
dated in March 2004, in which the veteran was advised of the 
type of evidence necessary to substantiate her claim.  In 
this letter, the veteran was also advised of her and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

Factual Background

Service medical records show the veteran was treated numerous 
times throughout service for chronic low back pain.  Specific 
treatment included lumbar laminectomies, diskectomies of the 
L4-5 in the early 1990's, as well as a lumbar laminectomy 
with fusion in March 1998.  A consistent diagnosis showed 
recurrent lumbar radiculopathy, secondary to herniated 
nucleus pulposus, L4-5.
 
The veteran filed VA Form 21-526, Veteran's Application for 
Compensation or Pension, in February 1999, and indicated a 
history of back problems which began in 1990.  She reported 
undergoing two laminectomies and a cage fusion.

During a June 1999 VA examination, the veteran complained of 
chronic, constant low back pain along with stiffness and 
numbness which radiated down both legs.  Upon physical 
examination, neurological findings were normal.  A well-
healed scar, six inches long and non-tender, was noted on the 
low back.  No paraspinal muscle spasm or tenderness was 
present.  Range of motion revealed findings as follow: 
forward flexion was 0 to 60 degrees, backward extension was 0 
to 15 degrees and lateral rotation was 0 to 25.  The 
diagnostic impression was degenerative arthritis of the 
lumbosacral spine.  The examiner noted that radiological 
findings of the lumbosacral spine revealed a previous fusion 
with breakage on the lumbar.

In a July 1999 rating decision, service connection was 
granted for postoperative residuals of a laminectomy, 
diskectomy due to herniated nucleus pulposus, of the 
lumbosacral spine.  In August 1999 a notice of disagreement 
was received from the veteran.   

VA outpatient treatment records dated May 2000 to November 
2000, show continuing treatment for chronic low back pain.  

During the veteran's annual gynecologic examination in August 
2000, she complained of painful menses with low back pain.  
The pertinent diagnosis was chronic low back pain.

At a September 2000 VA examination, the veteran reported that 
she was unable to function due to problems with her low back.  
She could make her own bed but was limited as to what she 
could carry.  Her spouse did most of the vacuuming and 
cleaning.  She noted that some of her back pain was related 
to her menstrual cycle.  She reported considerable left low 
back pain and pain down both her legs to her knee which was 
relieved by walking.  Upon physical examination, she had 
normal movement of her upper extremities including her 
shoulders and neck.  She could bend to within about 10 to 12 
inches of the floor willingly.  She could arch her back to 20 
degrees but was very careful about lateral rotation.  In the 
sitting position she had strongly positive left straight leg 
raising at 80 to 90 degrees, mildly strong at 80 to 90 
degrees.  On the right it was negative.  In the lying 
position she seemed to have much increased pain on the left 
at about 70 degrees and on the right slight pain at 90 
degrees with straight leg raising.  On the left side with 
figure-4 sign left externally rotated 90 degrees, it produced 
pain in her low back, but not on the right.  She had good 
quads bilaterally with 5/5 strength and could lift her leg in 
the sitting position fairly strongly.  On the right she had 
5/5 strength in dorsal and plantar flexion.  She had weakness 
of the left, which was present from either the first or 
second surgery with weakness not only in dorsiflexion but 
also weakness in extension of her left big toe.  She had 1+ 
and equal reflexes in her upper extremities.  She had hyper 
reflexes of her lower extremities with 2+ but equal knee and 
ankle jerks.  She could stand on her toes weakly but she had 
a definite, apparently longstanding, weakness in dorsiflexion 
of her left foot.  The examiner opined that the veteran 
experienced considerable difficulty with fatigue, inability 
to carry, inability to function as a wife and homemaker and 
whatever else she had been trained to do besides being in the 
military.  The examiner suggested that it would be prudent if 
she entered a rehabilitation program so she could learn more 
useful things to do to occupy her mind.  A September 2000 VA 
X-ray study of the veteran's lumbosacral spine found 
transitional vertebra were present with partial sacralization 
of the L5 vertebra and post surgical changes were noted at 
the L4-5 level.
  
A VA X-ray study of the lumbosacral spine, performed in 
September 2002, showed no acute distress.

VA outpatient treatment records dated November 2002 to 
February 2003, were negative for complaints, diagnosis or 
treatment of low back pain.

In December 2003, the RO increased the veteran's disability 
rating to 60 percent, effective December 25, 1998.

Analysis

The veteran contends that her service-connected postoperative 
residuals of a laminectomy, diskectomy due to herniated 
nucleus pulposus of the lumbosacral spine is more disabling 
than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ Part 4 (2003).  Separate diagnostic codes identify the 
various disabilities.

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  The old 
criteria, in effect prior to September 23, 2002, provided 
that:
A 60 percent rating is assigned for 
intervertebral disc syndrome, when the 
condition is pronounced in degree, with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm and 
absent ankle jerk or other neurological 
findings appropriate to the cite of the 
diseased disc and little intermittent 
relief.  

A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with 
recurrent attacks, with intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

A rating of 100 percent is assigned for residuals of a 
fracture of vertebra with cord involvement, where the patient 
is bedridden, or requires long leg braces.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2002)

A rating of 100 percent is assigned for complete bony 
fixation (ankylosis) of the spine manifested by an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (2002).

Effective September 23, 2002, and again on September 26, 
2003, the regulations governing the criteria for rating 
spinal disabilities were revised.  In this case, with the 
exception of a VA X-ray report of the lumbar spine dated 
September, there are no medical records documenting the 
condition of the veteran's spine subsequent to September 
2002.  Therefore, the veteran's back disability can only be 
rated under the old criteria and will only be rated for the 
period prior to September 23, 2002 (VAOPGCPREC 3-2000).

The veteran is in receipt of the maximum disability rating 
under Diagnostic Code 5293 for intervertebral disc syndrome 
under the rating criteria effective prior to September 2002.  
The only higher rating that could be assigned is a 100 
percent under Codes 5285, 5286, which would require residuals 
of fracture of the vertebrae requiring cord involvement, and 
the veteran be bedridden, or recurring leg braces or complete 
ankylosis with marked deformity and involvement of major 
joints or without joint involvement (Bechterew type).  See 38 
C.F.R. § 4.71a, Codes 5285, 5286.  The veteran does not 
manifest such symptoms.

The VA General Counsel, in a precedent opinion, has held that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

The Board also recognizes that the United States Court of 
Appeals for Veterans Claims (Court) has held that where 
evaluation is based on limitation of motion the question of 
whether pain and functional loss are additionally disabling 
must be considered, however, the Court has held that such 
consideration is not required when the current rating is the 
maximum disability rating for limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the 
veteran's 60 percent rating under Diagnostic Code 5293 
exceeds the maximum rating for limitation of motion of the 
lumbar spine.  Accordingly, consideration of the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is not warranted in this 
case.  Thus, prior to September 2002, when taking into 
consideration the impairment caused by the back disorder, the 
veteran is in receipt of the maximum rating allowable. 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  For the reasons set forth 
above, a 60 percent rating is the maximum scheduler 
evaluation under this code.  As such, consideration of 
"staged ratings" under Fenderson is unnecessary. 

In sum, for the reasons and bases discussed above, the Board 
finds that from December 25, 1998 to September 22, 2002, the 
criteria have not been met for an increased rating of the 
veteran's chronic low back disorder.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to a higher initial disability rating in excess 
of 60 percent for service-connected postoperative residuals 
of a laminectomy, diskectomy due to herniated nucleus 
pulposus of the lumbosacral spine, from December 25, 1998, to 
September 22, 2002, is denied.


REMAND

The Board also notes that since the veteran is in receipt of 
a 60 percent disability rating for postoperative residuals of 
a laminectomy, diskectomy due to a herniated nucleus pulposus 
of the lumbosacral spine, the RO should consider the issue of 
entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).  

Effective September 23, 2002, and again on September 26, 
2003, the regulations governing the criteria for rating 
spinal disabilities were revised.  A review of the claims 
folder reveals that the only medical record addressing the 
veteran's spinal disability was a VA X-ray report dated 
September 30, 2002.  This is insufficient data upon which to 
rate the back disorder under the revised criteria.  However, 
in a December 2003 supplemental statement of the case, the RO 
cited the revised criteria.  It was then explained that, "A 
higher evaluation of 100 percent is not warranted unless the 
evidence shows unfavorable ankylosis of the entire spine."  
This is a verbatim quote of the revised criteria dated 
September 26, 2003.  Had the RO cited to criteria in effect 
prior to September 23, 2002, such as Diagnostic Code 5285 
(residuals of a fracture of vertebra with cord involvement, 
where the patient is bedridden, or requires long leg braces), 
or Diagnostic Code 5286 (complete bony fixation (ankylosis) 
of the spine manifested by an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type)), 
they would have been correct in their assessment.  However, 
it appears that they incorrectly applied revised regulations 
to medical evidence dated prior to the effective date of the 
revisions.

In order to apply the revised regulations, there must be 
medical evidence of record contemporaneous with the dates of 
the regulatory revisions at issue.

Because the last comprehensive evaluation of the veteran's 
lumbar spine disorder was 4 years ago, another examination to 
consider her present back condition would not be 
unreasonable, given the change in regulations.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The veteran should be sent a letter 
explaining VCAA, including the duty to 
assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) 
is necessary to substantiate the claim 
on appeal.  A general form letter, 
prepared by the RO, not specifically 
addressing benefits and entitlements at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA, 
which have treated her for postoperative 
residuals of a laminectomy, diskectomy 
due to herniated nucleus pulposus of the 
lumbosacral spine, from September 22, 
2002.  After the releases are signed, the 
RO should obtain and associate with the 
claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect should 
be inserted in the file.  The veteran 
should be informed of failed attempts to 
procure records, in order that she be 
provided the opportunity to procure those 
records for association with the claims 
folder.

3.  The veteran should be asked whether 
she is in receipt of Social Security 
Administration (SSA) disability benefits.  
If the response is affirmative, the RO 
should obtain from the SSA and request 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

4.  The RO should schedule the veteran 
for a VA orthopedic examination to 
ascertain the severity of the  
postoperative residuals of a laminectomy, 
diskectomy due to herniated nucleus 
pulposus of the lumbosacral spine.  All 
indicated tests and studies, including, 
but not limited to range of motion 
testing and X-ray studies, are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the orthopedist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should obtain a social and occupational 
history from the veteran.  Thereafter, on 
objective evaluation, the orthopedist 
should indicate whether, as a result of 
the service connected  postoperative 
residuals of a laminectomy, diskectomy 
due to herniated nucleus pulposus of the 
lumbosacral spine, there is 
a)	unfavorable ankylosis of the entire 
spine; or
b)	 unfavorable ankylosis of the entire 
thoracolumbar spine.  
c)	the physician should indicate whether 
the veteran experiences incapacitating 
episodes having a total duration of at 
least 6 weeks during the past 12 
months.  
d)	the examiner should evaluate any 
associated objective neurologic 
abnormalities, including, but not 
limited to, bowel or bladder 
impairment.  
e)	The examiner should indicate to what 
extent that the postoperative 
residuals of a laminectomy, diskectomy 
due to herniated nucleus pulposus of 
the lumbosacral spine alone impact on 
her employability.
All findings should be reported in 
detail, with the physician providing a 
complete rationale for any opinion 
rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



